Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 10-11, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “combines the inspection image and the reference image” line 3 and recites “subjects a combination” line 4. It is not clear whether “a combination” on line 4 is the same or different from “the combination of the inspection image and the reference image result” on line 3. The metes, bounds and scope of the claim are not defined and the claim is indefinite.
As to claims, 5 and 10 refer to claim 4 rejection.
Claim 7 depend from claim 5.
Claims 12-15 depend from claim 4.
Claim 10 recites the limitation "the inspection process" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The rejection could be overcome by changing "the inspection process" to –the inspection image--.
As to claim, 11 refer to claim 10 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, Junhui et al., “Spot the Difference by Object Detection”. ARXIV-ORG, Cornell University Library, 201 Olin Library Cornell University Ithaca, NY 14853, XP081212445, January 3, 2018.
As to claim 1, Wu discloses a processing device [CNN (processing device) (Abstract). So we design a device and propose a computer vision algorithm (section 1, paragraph 2)] comprising: 
a first input unit that receives an inspection image subject to inspection [a photographic printed image of a book (inspection image) is input to CNN (Abstract, section 1, paragraph 5; Fig. 3 and Fig. 6)];
a second input unit that receives a normal reference image that should be referred to [the digital design of the book (reference image) is input to the CNN (Abstract, section 1, paragraph 5; Fig. 3 and Fig. 6)]; 
a processing unit that subjects the inspection image input to the first input unit and the reference image input to the second input unit to a process in a neural network (section 1, pargraph 5; Fig. 3; section 3; and Fig. 6); and 
an output unit that outputs information that results from the process in the processing unit and relates to an item of defect included in the inspection image [After alignment, our algorithm judges if the photographic image and the digital design are same or different (section 1, pargraph 2; Fig. 2, and Fig. 3. The two images are the same or different (section 4.2.1)].

AS to claim 3, Wu further discloses wherein the inspection image input to the first input unit and the reference image input to the second input unit are images having an N dimension and M channels (N, M are integers) [the first image (inspection image) and the second image (reference image) as shown in Fig. 3 are 2D images (having N dimension) RGB (3 channel) images (M channel) (Section 1, paragraph 5; Fig. 3)].
AS to claim 4, Wu further discloses wherein the processing unit (1) combines the inspection image and the reference image and then (2) subjects a combination to at least one of a process in a convolutional layer and a process in a pooling layer [Fig. 3 and Fig. 6 first architecture (Arch-conv1) and section 3.4 where it is indicated that pooling is present in all layers but omitted in the figures show the first image (inspection image) and second image (reference image) are concatenated and the combination is processed with convolution layers and pooling layers.] 
AS to claim 5, Wu further discloses wherein the processing unit (1) subjects the inspection image to at least one of a process in a convolutional layer and a process in a pooling layer and subjects the reference image to at least one of a process in a convolutional layer and a process in a pooling layer, (2) combines a result of processing the inspection image and a result of processing the reference image, and (3) subjects a combination to at least one of a process in a convolutional layer and a process in a pooling layer [Fig. 6 middle architecture (Arch-conv3) and section 3.4 where it is indicated that pooling is present in all layers but omitted in the figures show the first image (inspection image) is proceed with convolution layers and pooling layers and the second image (reference image) is proceed with convolution layers and pooling layers, concatenating the result of processing the first and second images and processing the combination of the two images with convolution layers and pooling layers.]

AS to claim 7, Wu further discloses wherein a weight coefficient used by the processing unit to subject the inspection image to the process in the convolutional layer is commonly used by the processing unit as a weight coefficient to subject the reference image to the process in the convolutional layer [Considering the physical significance of two images, we design two-branches architecture. Two input images (inspection image and reference image) are fed into several Conv layers respectively, then are concatenated after several layers. Layers before the Concat layer share the same parameters (weight coefficients) (Section 3.4).
AS to claim 9, Wu further discloses wherein the processing unit (1) combines the inspection image and the reference image and (2) subjects a combination to a process in a fully connected layer [the combined images/branches are subject to a fully connected layer (section 4.3.4)].
AS to claim 12, Wu further discloses wherein the processing unit merges two inputs into one to produce the combination [two input images are concatenated (Fig. 3 and Fig. 6)]
AS to claim 13, Wu further discloses wherein the processing unit performs a merge by arranging the two inputs in one direction [Fig. 3 shows image 1 and image 2 aligned in the X direction (arranged in one direction) and then the images are concatenated].
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Junhui et al., “Spot the Difference by Object Detection”. ARXIV-ORG, Cornell University Library, 201 Olin Library Cornell University Ithaca, NY 14853, XP081212445, January 3, 2018 as applied to claim 1 above, and further in view of Xu et al. (US 2016/0358321).
As to claim 2, Wu does not disclose, wherein the second input receives, as a reference image, a first reference image and a second reference image that are different from each other, and the processing unit subjects the reference image input to the second input unit to a process in a neural network by subjecting each of the first reference image and the second reference image to the process in a neural network.
Xu discloses systems and methods for assessing image quality of a distorted (inspected) image relative to a reference image. In one embodiment, the system comprises a convolutional neural network that accepts as an input the distorted image and the reference image, process the distorted image and the reference image and provide an output (Abstract). FIG. 5 illustrates a convolutional neural network model 500 receives a distorted image 502 (inspection image) and a pair of reference image 504 and process the images (par. [0031]). The system assess different types of distortions (par. [0036]), i.e., the distorted images and their corresponding reference images are of different types.

As to claim 10, Wu does not disclose wherein the processing unit (1) subjects the inspection process to a process in a fully connected layer and subjects the reference image to a process in a fully connected layer, (2) combines a result of processing the inspection image and a result of processing the reference image, and (3) subjects a combination to a process in a fully connected layer.
Xu discloses systems and methods for assessing image quality of a distorted (inspected) image relative to a reference image. In one embodiment, the system comprises a convolutional neural network that accepts as an input the distorted image and the reference image, process the distorted image and the reference image and provide an output (Abstract). As shown in Fig. 2, distorted (inspection) image 212 and reference image 214 are processed by fully connected layer 206 and are mapped to a single output (combined) by linear regression layer 207. As shown in Fig. 3, the combined feature maps of the distorted images and corresponding reference images S is fed into a fully connected layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Xu to modify the device of Wu by subjecting  the inspection process to a process in a fully connected layer and subjects the reference image to a process in a fully connected layer, (2) combines a result of processing the inspection image and a result of processing the reference image, and (3) subjects a combination to a process in a fully connected layer in order to efficiently assess the quality of the distorted (inspected) image based on measurable data (par. [0005]).

Xu discloses systems and methods for assessing image quality of a distorted (inspected) image relative to a reference image. In one embodiment, the system comprises a convolutional neural network that accepts as an input the distorted image and the reference image process the distorted image and the reference image and provide an output (Abstract). As shown in Fig. 2, distorted (inspection) image 212 and reference image 214 are processed by fully connected layer 206 and are mapped to a single output (combined) by linear regression layer 207.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Xu to modify the device of Wu by subjecting the inspection process to a process in a fully connected layer and subjects the reference image to a process in a fully connected layer and (2) combines a result of processing the inspection image and a result of processing the reference image in order to efficiently assess the quality of the distorted (inspected) image based on measurable data (par. [0005]).
Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 8, wherein the neural network used in the processing unit is a convolutional neural network in which a fully connected layer is excluded, and a filter of the convolutional layer in the convolutional neural network is trained to learn a processing result having a 1 x1 spatial dimension is not discloses or suggested by the prior art of record.
As to claim 15, wherein the processing unit merges the difference with at least one of the two inputs to produce the combination is not discloses or suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665